I concur in setting aside the judgment of the Bar Commission for the reasons assigned, but I cannot concur in an order dismissing the proceedings.
Under C. S., sec. 6578, an attorney may be disbarred for "any violation of the oath taken by him or his duties as such attorney and counselor." These duties are prescribed by C. S., sec. 6572, among others, to support the laws of this state and maintain the respect due to the courts of justice and judicial officers. C. S., sec. 6580, authorizes proceedings by this court for violation of C. S., sec. 6578, on matters within its knowledge or upon the information of another.
This court has declared its inherent power to inquire into the unprofessional conduct of members of the bar, and that the conviction of a public offense need not be awaited before passing upon a disbarment charge involving the commission of such offense. (In re Edwards, 45 Idaho 676, 266 P. 665.) The Bar Commission Act confers power upon the Commission to make such inquiry.
The evidence of petitioner's proposal in his letter, and the attempt shown therein to induce a woman to live with him in concubinage, tend to establish the commission of a felony under C. S., sec. 8271. His unmistakable proposal was to form a partnership and live in illegal cohabitation, the woman to be used to "draw patronage to a business that mere men can't attract," she to be a partner and share as a partner in the proceeds of his law practice and of a collection business so intimately associated therewith. The contents of this letter, with his answer and brief before the Commission, so tend to establish his unprofessional conduct and a lack of good moral character necessary to *Page 467 
entitle him to a license to practice law, that the matter must not be summarily ignored by dismissal of these proceedings. In the Edwards case, while two charges were dismissed, the cause was remanded to permit a formal charge to be preferred, based upon evidence in the record. This cause should be remanded to permit such charges to be filed as the Commission may deem proper upon the record or upon such additional evidence as may be brought before them, and, with the concurrence of Budge and Givens, JJ., it is so ordered.